EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert Newman (Reg. No 60,718) on Dec 27th, 2021.
In the claims:
Please replace claim 24:
--- 24. (Currently Amended) A computing system, comprising: a memory interface connected to at least one external memory device; an input/output interface connected to at least one external master device;
a multi-core central processing unit (CPU) including a plurality of cores; 
a 
wherein the processor measures a cycle, from a time point at which a request by a given master device of the at least one external master device to access the memory interface reaches the processor to a time point at which data is output from the processor to the given master device as a response to the request, as the memory active cycle  ; and 
a clock management unit (CMU), 
wherein one of the cores collects the memory active cycle from the processor and provides a clock control signal to the CMU based on the memory active cycle, and wherein the CMU provides a clock signal to the memory interface having a scaled frequency in response to the clock control signal. 

ii) Please cancel claim 25

Allowable Subject matter
	Claims 1-3, 5-24 are allowed.






Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187